    Case 2:17-cv-02027 Document 25 Filed 10/23/18 Page 1 of 2 PageID #: 449



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

  IN RE: ETHICON, INC.,                                     Master File No. 2:12-MD-02327
  PELVIC REPAIR SYSTEM                                                MDL 2327
  PRODUCTS LIABILITY LITIGATION
                                                                JOSEPH R. GOODWIN
                                                                U.S. DISTRICT JUDGE

 THIS DOCUMENT RELATES TO:
                                                                 Case No. 2:17-cv-02027
 Sara Campos, et al. v. Ethicon, Inc. et al.


                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

        Defendants Ethicon and Johnson & Johnson filed a Motion for Partial Summary

Judgment on Plaintiffs’ strict liability-manufacturing defect (Count II); strict liability-defective

product (Count IV); strict liability design defect (count V); breach of express warranty (count

XI); breach of implied warranty (XII); violation of consumer protection laws (Count XIII); and

unjust enrichment claim (Count XV). Plaintiffs will not be pursuing these Counts at trial.

       Defendants have not moved for summary judgment on Plaintiffs’ negligence claim

(Count I), strict liability failure to warn claim (Count III), common law fraud claim (Count VI),

fraudulent concealment claim (Count VII), constructive fraud claim (Count VIII), negligent

misrepresentation claim (Count IX), negligent infliction of emotional distress claim (Count X),

gross negligence claim (Count XIV), loss of consortium claim (Count XVI), punitive damages

claim (Count XVII) or discovery rule and tolling claim (Count XVIII).Plaintiffs will be pursuing

these claims.

       As Plaintiffs are not pursuing the counts listed in Defendants’ Motion for Partial

Summary Judgment, Defendant’s Motion should be dismissed as moot. Because this response in
    Case 2:17-cv-02027 Document 25 Filed 10/23/18 Page 2 of 2 PageID #: 450



opposition is self-explanatory, Plaintiffs request to be relieved from submitting a formal

memorandum of law.

      WHEREFORE, for these reasons Plaintiffs respectfully request that this Court enter an

order denying Defendants’ Motion for Partial Summary Judgment.


                                                Respectfully submitted,

                                                KLINE & SPECTER, PC




Dated: October 25, 2018                  BY:    __________________________
                                                Lee B. Balefsky, Esquire/25231
                                                Christine V. Clarke, Esquire/ 314407
                                                1525 Locust Street, 19th Floor
                                                Philadelphia, PA 19102
                                                (215) 772-1000
                                                Lee.Balesky@klinespecter.com
                                                Christine.Clarke@klinespecter.com
                                                Attorneys for Plaintiffs
